1    Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
2    2300 E. Katella Ave, Suite 440
3    ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
4
     FACSIMILE (714) 385-8123
5    troymonge@hotmail.com
6
     Attorney Bar #217035
7    Attorneys for Adrian Moriel
8
9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
                                             )    No. SA CV 17-2215-PLA
12    ADRIAN MORIEL,                         )
13                                           )    ORDER AWARDING EQUAL
           Plaintiff,                        )    ACCESS TO JUSTICE ACT
14                                           )    ATTORNEY FEES AND COSTS
15                v.                         )
                                             )
16
     NANCY A. BERRYHILL,                     )
17   Deputy Commissioner for Operations, )
18   performing the duties and functions not )
     reserved to the Commissioner of Social )
19   Security,                               )
20                                           )
           Defendant.                        )
21
             Based upon the parties’ Stipulation for Award and Payment of Attorney
22
     Fees:
23
             IT IS ORDERED that the Commissioner shall pay attorney fees and
24
     expenses the amount of FIVE THOUSAND FIFTY-FOUR DOLLARS and
25
     FORTY-FOUR CENTS ($5,054.44), and costs under 28 U.S.C. § 1920 in the
26
     ///
27
     ///
28



                                              1
1    amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§ 2412(d),
2    1920, subject to the terms of the above-referenced Stipulation.
3
     Dated: January 28, 2019
4                              __________________________________________
5                              THE HONORABLE PAUL L. ABRAMS
                               UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
